Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been presented for examination.
Claims 1-20 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Leymann United States Patent 6,009,405 hereinafter L.
In regard to claim 1
L discloses a method comprising:
executing, by a processing device, a transaction manager to coordinate a distributed transaction for a plurality of participants; transmitting, by the processing device via the transaction manager, prepare messages to the plurality of participants; and 
In regard to claim 2
L discloses the method of claim 1 wherein serializing the transaction log record comprises: identifying information of the distribution transaction; ordering the identified information in the transaction log record; and formatting the ordered information consistent with a determined format for the transaction log record. (Column 1; Lines 60-67) & (Column 2; Lines 1-6) & (Column 9; Lines 38-41)
In regard to claim 3
L discloses the method of claim 2 wherein the information of the distributed transaction comprises: a transaction identifier (ID); a coordinator ID of the transaction manager; and respective participant IDs corresponding to each of the plurality of participants. (Column 2; ACID requirements)
In regard to claim 4
L discloses the method of claim 3 wherein the information of the distributed transaction further comprises at least one of: a process ID of a participant of the plurality of participants that started the distributed transaction; a description of the distributed

In regard to claim 5
L discloses the method of claim 4, wherein the log record comprises a plurality of transaction IDs corresponding to each of the plurality of participants. (Atomic Sphere transaction context)
In regard to claim 6
L discloses the method of claim 1, wherein responsive to receiving an abort response from at least one participant of the plurality of participants: rolling back the distributed transaction; and erasing the transaction log record from memory. (Column 9; Lines 15-22)
In regard to claim 7
L discloses the method of claim 1, wherein the distributed transaction executes using a two-phase commit distributed transaction protocol. (Column 10; Lines 10-13)
In regard to claim 8
L discloses the method of claim 1, wherein the transaction log record is stored in memory of a computing device while the transaction manager performs the serializing of the transaction log record, wherein the computing device comprises the processing device executing the transaction manager. (Column 2; Linesl-6)
In regard to claim 9
L disclose the method of claim 1, wherein the serialized transaction log record is persisted responsive to receiving commit responses from all of the plurality of participants. (Column 9; Lines 66-67)

L discloses a system comprising: a memory; and a processing device executing a transaction manager and operatively coupled to the memory, the processing device to: execute the transaction manager to coordinate a distributed transaction for a plurality of participants; transmit, by the transaction manager, prepare messages to the plurality of participants; receiving, from the plurality of participants, a first set of responses to the prepare messages; in parallel with receiving, from the plurality of participants, additional responses to the prepare messages, perform: serialize the transaction log record in view of the first set of responses, and speculatively write a transaction log record for the distributed transaction to persistent memory, wherein the transaction log record is serialized by the transaction manager prior to the speculative writing; and update a speculative indicator to indicate validity of the transaction log record. (Column 9; Lines 56-67) & (Column 10; Lines 1-2) & (Column 10; Lines 45-54)
In regard to claims 11, 19
L discloses the system of claim 10, wherein the persistent memory is byte-addressable persistent memory. (Column 2; 1-6)
In regard to claim 12
L discloses the system of claim 10, wherein the transaction log record is serialized by the transaction manager prior to the speculative writing, and wherein to speculatively write the transaction log record, the processing device is to perform iterative speculative writes of the transaction log record responsive to updates to the transaction log record by the transaction manager. (Column 9; Lines 38-41)
In regard to claims 13, 20

In regard to claim 14
L discloses the system of claim 10, wherein the processing device is further to, responsive to receiving an abort response from one of the plurality of participants, write to the transaction log record in the persistent memory, rolling back the distributed transaction, where the speculative indicator in the transaction log record remains set to indicate that the transaction log record is speculative. (Column 10; Lines 31-47)
In regard to claim 15
L disclose the system of claim 10, wherein the transaction log record is accessible in the persistent memory by other processes of the processing device responsive to the speculative indicator in the transaction log record indicating that the transaction log record is no longer speculative. (Column 10; Lines 24-30)
In regard to claim 17
L discloses the non-transitory machine-readable storage medium of claim 16, wherein to serialize the transaction log record, the processing device further to: identify information of the distribution transaction; order the identified information in the transaction log record; and format the ordered information consistent with a determined format for the transaction log record; wherein the information of the distributed transaction comprises at least one of a transaction identifier (ID), a coordinator ID of the transaction manager, respective participant IDs corresponding to each of the plurality of participants, a process ID of a participant of the plurality of participants that started the distributed transaction, a description of the distributed 
In regard to claim 18
L discloses the non-transitory machine-readable storage medium of claim 16, wherein responsive to receiving an abort response from at least one participant of the plurality of participants, the processing device to: roll back the distributed transaction; and erase the transaction log record from memory. (Column 10; Lines 31-47)
Response to Applicants Remarks and Arguments
Arguments and remarks submitted to the Office on 2/17/2021 have been fully considered, and are not persuasive.
In regard the first argument which states; “L is completely silent about performing any operation in parallel with receiving from the resource managers, responses to the first phase query of the two phase commit protocol. Furthermore, L does not teach or describe serializing the transaction log record, nor does it teach or describe speculatively writing the transaction log record to persistent memory. L does not teach “in parallel with receiving from the plurality of participants, additional responses to the prepare messages, performing speculatively write a transaction log record for the distributed transaction to persistent memory, wherein the transaction log is serialized by the transaction manager prior to the speculative writing”
Examiner respectfully disagrees.
Examiner first states when referring to the background of the present used prior art, the background states; “To fulfill this transaction recovery guarantee, the system must be able to remember across system outages both transactions in progress and their update The log is permanently stored on stable storage, such as a disk file, which remains intact and available across system failure. Locking, supported by a lock manager, is used to control simultaneously executing transaction”
Thus, it follows to conclude from the above passage that in the L distributed system, multi transaction are taking place concurrently without never stopping to either service some of the transactions, or during recovery. To this end the voting process is a continuous process while either servicing or recovering, therefore L meets the claim language as it votes permanently and it logs concurrently. Additionally, the
Application defines serializing as “serializing (e.g., gathering information on the transaction and organizing such information in a particular manner)”
Examiner states that a log meets that very simply. L also permanently stores the log, and that meets the last limitation of the present application independent claims. Argument is not correct. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571) 272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.R./
/Amine Riad/
Primary Examiner